


FOURTH AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT




THIS FOURTH AMENDMENT TO REAL ESTATE PURCHASE AGREEMENT (the “Amendment”) is
made effective as of the 12th day of August, 2015, by and among JAN MALCOLM
JONES, JR., INDIVIDUALLY, RANDALL THOMAS SKINNER, INDIVIDUALLY, EDWARD SKINNER
JONES, AS TRUSTEE OF THE EDWARD SKINNER JONES REVOCABLE LIVING TRUST DATED
JANUARY 31, 1989, ARTHUR CHESTER SKINNER, III, AS TRUSTEE OF THE ARTHUR CHESTER
SKINNER, III REVOCABLE LIVING TRUST DATED FEBRUARY 10, 1984, AS AMENDED,
VIRGINIA JONES CHAREST, FORMERLY KNOWN AS VIRGINIA SKINNER JONES, AS TRUSTEE OF
THE VIRGINIA SKINNER JONES LIVING TRUST DATED SEPTEMBER 16, 1998, DAVID GODFREY
SKINNER, AS TRUSTEE OF THE DAVID GODFREY SKINNER REVOCABLE LIVING TRUST DATED
MARCH 12, 1986, AS AMENDED, PATRICIA SKINNER CAMPBELL, AS TRUSTEE OF THE
PATRICIA SKINNER CAMPBELL REVOCABLE TRUST AGREEMENT DATED OCTOBER 24, 2002, AS
AMENDED, CHRISTOPHER FORREST SKINNER, AS TRUSTEE OF THE CHRISTOPHER FORREST
SKINNER REVOCABLE LIVING TRUST DATED NOVEMBER 28, 1989, and KATHERINE SKINNER
NEWTON, AS TRUSTEE OF THE KATHERINE SKINNER NEWTON LIVING TRUST AGREEMENT DATED
MARCH 31, 1987, as amended, owners of record (hereinafter collectively referred
to as “SELLER”), and PGP JACKSONVILLE TC, LLC, a Delaware limited liability
company, or its assigns (hereinafter referred to as “BUYER”)
 
WHEREAS, the Seller and Buyer entered into that certain Real Estate Purchase
Agreement dated December 15, 2015, as amended by that certain First Amendment to
Real Estate Purchase Agreement dated March 16, 2015, as further amended by that
certain Second Amendment to Real Estate Purchase Agreement dated May 15, 2015,
as further amended by that certain Third Amendment to Real Estate Purchase
Agreement dated May 22, 2015 (collectively, the “Agreement”) for the sale and
purchase of that certain real estate located in City of Jacksonville, Duval
County, Florida, as more particularly defined in the Agreement (the “Property”);
and


WHEREAS, the parties have agreed to confirm their agreement with respect to the
Agreement as set forth below;


NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements hereinafter set forth and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


1.Timber.     Notwithstanding anything in the Agreement to the contrary,
including without limitation Paragraph 16(a) of the Agreement, Seller and Buyer
agree that Seller has the right, prior to Closing, to cut and remove some or all
timber currently located on the portion of the Property known as TC-4. There
shall be no reduction in the Purchase Price.

PGP Timber Agreement                    

--------------------------------------------------------------------------------




2.Conflict. All of the terms and conditions of the Agreement shall remain in
effect, if a conflict exists between the Agreement and this Amendment, the terms
of this Amendment shall control.
3.Counterparts. This Amendment may be executed in counterparts, each of which
shall be binding upon any party executing the same and all of which together
shall constitute one and the same document.
4.Defined Terms. All terms not otherwise defined herein shall have the same
meaning as ascribed to them in the Agreement.


IN WITNESS WHEREOF, Seller and Buyer have each set their hands and seals hereto,
or have caused this instrument to be executed by its duly authorized officer.


BUYER:


PGP JACKSONVILLE TC, LLC
a Delaware limited liability company


By:     Preferred Growth Properties, LLC
a Delaware limited liability company


By:    BOOKS-A-MILLION, INC.
a Delaware corporation
Its Managing Member




By:    /s/ James F. Turner
        James F. Turner
        Executive Vice President,
        Business Development




Executed by above-named Buyer on
the 12th day of August, 2015.
    


Buyer’s Address for Notices:


Mr. James F. Turner
Books-A-Million, Inc.
402 Industrial Lane
Birmingham, AL 35211

2
JAX\1981641_1            PGP Timber Agreement

--------------------------------------------------------------------------------




 
"Seller"
 
 
 
 
/s/ Jan Malcolm Jones, Jr.
 
/s/ Randall Thomas Skinner
Jan Malcolm Jones, Jr., individually
 
Randall Thomas Skinner, individually
 
 
 
Date Executed: July 31, 2015
 
Date Executed: August 6, 2015
 
 
 
/s/ Edward Skinner Jones
 
/s/ Arthur Chester Skinner, III
Edward Skinner Jones, as Trustee of the Edward Skinner Jones Revocable Living
Trust Dated January 31,1989
 
Arthur Chester Skinner, III, as Trustee of the Arthur Chester Skinner, III
Revocable Living Trust dated February 10, 1984, as amended
 
 
 
Date Executed: July 31, 2015
 
Date Executed: July 31, 2015
 
 
 
/s/ Virginia Jones Charest
 
/s/ David Godfrey Skinner
Virginia Jones Charest, formerly known as Virginia Skinner Jones, as Trustee of
the Virginia Skinner Jones Living Trust dated September 16, 1998
 
David Godfrey Skinner, as Trustee of the David Godfrey Skinner Revocable Living
Trust dated March 12, 1986, as amended
 
 
 
Date Executed: August 13, 2015
 
Date Executed: July 31, 2015
 
 
 
/s/ Patricia Skinner Campbell
 
/s/ Christopher Forrest Skinner
Patricia Skinner Campbell, as Trustee of the Patricia Skinner Campbell Revocable
Trust Agreement dated October 24, 2002, as amended
 
Christopher Forrest Skinner, as Trustee of the Christopher Forrest Skinner
Revocable Living Trust dated November 28, 1989, as amended
 
 
 
Date Executed: July 31, 2015
 
Date Executed: July 31, 2015
 
 
 
 
 
/s/ Katherine Skinner Newton
 
 
Katherine Skinner Newton, as Trustee of the Katherine Skinner Newton Living
Trust Agreement dated March 31, 1987
 
 
 
 
 
Date Executed: August 12, 2015
 
 
 








3
JAX\1981641_1            PGP Timber Agreement